United States Securities and Exchange Commission Washington, D. C.20549 Form 10-Q/A (Amendment No. 1) x QuarterlyReport Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the period ended June 30, 2013 or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of1934 for the transition period from to Commission File Number33-92894 ALY ENERGY SERVICES, INC. Delaware 75-2440201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Riverway, Suite 920 Houston, TX (Address of Principal Executive Offices) (Zip Code) (713)-333-4000 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler (Do not check if a smaller reporting company) o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 74,137,767 shares as of August 16, 2013. Explanatory Note On August 16, 2013, we filed a report on Form 10-Q for the period ended June 30, 2013.This amendment is being filed solely to re-file certain exhibits to such report, pursuant to Item 6 of Part II of Form 10-Q. Item 6.Exhibits Exhibit Number Exhibit Description Credit Agreement, dated as of October 26, 2012, among Aly Energy Services, Inc., Wells Fargo National Association (as agent) and the other lenders named therein Amendment No. 1 to Credit Agreement, dated April 13, 2013 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema Document 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF ** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB ** XBRL Taxonomy Extension Label Linkbase Document 101.PRE ** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. All such exhibits were previously furnished in connection with the original filing of this report on Form 10-Q. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to this report to be signed on its behalf by the undersigned thereunto duly authorized. ALY ENERGY SERVICES, INC. Date: September 23, 2013 By: /s/Munawar H. Hidayatallah Munawar H. Hidayatallah Chairman and Chief Executive Officer (Principal Executive Officer) 3
